Citation Nr: 0102729	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment for the cost of unauthorized private 
medical expenses incurred for treatment rendered on April 17, 
1999.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to May 1959.

This appeal arises from a May 1999 decision by the Chief 
Medical Officer of the Gulfport (Biloxi), Mississippi, 
Department of Veterans Affairs (VA) Medical Center (MC)that 
disapproved the veteran's claim for payment of unauthorized 
private medical expenses incurred at a private hospital 
during an emergency room visit on April 17, 1999.  The 
Montgomery, Alabama, Regional Office (RO) has jurisdiction 
over the veteran's claims folder, but this decision arose 
from the VAMC.

The Board of Veterans' Appeals (Board) notes that the veteran 
communicated at one point with the RO regarding the 
scheduling of a hearing on this matter.  However, this claim 
is considered directly by the VAMC, not by the RO.  


REMAND

It is the opinion of the Board that additional evidentiary 
development is necessary prior to further disposition of this 
claim.  

Initially, the Board discusses the factual and legal 
background pertaining to this claim.  

Service connection is in effect for deformity of the duodenum 
due to ulcer with psychophysiological gastrointestinal 
reaction, which is currently evaluated as 10 percent 
disabling.  On April 17, 1999, the veteran sought treatment 
at a private hospital's emergency room because of complaints 
of abdominal pain.  He testified at a December 1999 hearing 
that he sought treatment because he believed he was having an 
ulcer attack.  

Under section 1728(a) of title 38 of the United States Code, 
certain unauthorized medical expenses incurred at a non-VA 
medical facility may be eligible for payment or 
reimbursement.  The statute provides as follows:

(a)  The Secretary may, under such regulations as 
the Secretary shall prescribe, reimburse veterans 
entitled to hospital care or medical services 
under this chapter for the reasonable value of 
such care or services (including travel and 
incidental expenses under the terms and conditions 
set forth in section 111 of this title, for which 
such veterans have made payment, from sources 
other than the Department, where-

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected 
disability, (B) for a non-service-
connected disability associated with 
and held to be aggravating a service-
connected disability, (C) for any 
disability of a veteran who has a total 
disability permanent in nature from a 
service-connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of a veteran who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and 
(ii) is medically determined to have 
been in need of care or treatment to 
make possible such veteran's entrance 
into a course of training, or prevent 
interruption of a course of training, 
or hasten the return to a course of 
training which was interrupted because 
of such illness, injury, or dental 
condition; and 

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise, or practical. 

38 U.S.C.A. § 1728(a) (West 1991).

The pertinent regulation echoes the statute and provides as 
follows:

To the extent allowable, payment or reimbursement of 
the expenses of 
care, not previously authorized, in a private or 
public (or Federal) 
hospital not operated by the Department of Veterans 
Affairs, or of any 
medical services not previously authorized including 
transportation 
(except prosthetic appliances, similar devices, and 
repairs) may be paid 
on the basis of a claim timely filed, under the 
following circumstances:

(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services:

(1) For an adjudicated 
service-connected disability;
(2) For nonservice-connected 
disabilities associated with 
and held to be aggravating an 
adjudicated service-connected 
disability;
(3) For any disability of a 
veteran who has a total 
disability permanent in nature 
resulting from a service-
connected disability (does not 
apply outside of the States, 
Territories, and possessions 
of the 
United State, the District of 
Columbia, and the Commonwealth 
of Puerto 
Rico);
(4) For any illness, injury or 
dental condition in the case 
of a veteran who is 
participating in a 
rehabilitation program under 
38 U.S.C. ch. 31 and who is 
medically determined to be in 
need of hospital care or 
medical services for any of 
the reasons enumerated in Sec. 
17.48(j); and

(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or 
treatment had been or would have been 
refused.

38 C.F.R. § 17.120 (2000).  Thus, the statute and the 
regulation predicate payment or reimbursement of 
unauthorized non-VA medical expenses on the satisfaction of 
the following three criteria: (1) the condition being 
treated had to be a service-connected disability or a non-
service-connected disability associated with and 
aggravating an adjudicated service-connected disability or 
any disability for those veterans with a permanent and 
total service-connected disability or any illness, injury, 
or dental condition for veterans participating in certain 
vocational rehabilitation programs; (2) the condition was 
being treated on an emergency basis and delay would have 
been hazardous to life or health; and (3) no VA or other 
federal facilities were feasibly available.  (This 
description of the prerequisites for payment or 
reimbursement is a simplified summary of the full 
requirements, as denoted in the statute and regulation 
quoted above.)  

In essence, the veteran argues that he did in fact seek 
treatment for a service-connected disability, that is, for 
his service-connected duodenal ulcer.  

The Board is of the opinion that additional evidentiary 
development is necessary because the veteran has testified 
that additional medical records may exist that pertain to 
the specific incident for which he now seeks reimbursement 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  At his 
December 1999 hearing, the veteran stated that he sought 
emergency room treatment for his abdominal pain on April 
17, 1999, which is a Saturday.  The following Monday, he 
sought follow-up treatment at a VA facility.  The records 
of that treatment, or of other contemporaneous treatment of 
the veteran are not of record.

The veteran's claim is governed by recent enactments that 
have reinforced the obligation of VA to assist claimants.  
The United States Congress recently revised pertinent 
provisions of title 38 of the United States Code.  
Heretofore, section 5107(a) of title 38 of the United States 
Code had provided that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded" and that "[t]he Secretary shall assist such 
a claimant in developing the facts pertinent to the claim."  
38 U.S.C.A. § 5107(a) (West 1991).  However, the requirement 
that a claimant submit a well grounded claim is no longer in 
force; section 5107(a) has been revised.  See Floyd D. Spence 
National Defense Authorization Act for Fiscal Year 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107) (Spence Defense Act).  Under section 1611 of the 
Spence Defense Act, the concept of a "well grounded claim" 
has been eliminated.  In addition, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§ 4 (2000) (to be codified at 38 U.S.C.A. § 5107) (Veterans 
Claim Assistance Act), further nullifies the concept of a 
well grounded claim and sets forth the assistance that VA 
must provide to a claimant.  Although the legislative 
developments may appear somewhat confusing, the sum total of 
the recent enactments is that the requirement of a "well 
grounded claim" has been eliminated and VA's duty to assist 
has been amplified.  Under the revised section 5107(a), "a 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the 
Secretary."  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the veteran's claim.

For the convenience of the VAMC, and because of the 
significant changes effected by recent enactments, the Board 
sets forth the pertinent excerpts of the Veterans Claims 
Assistance Act to assist the VAMC in its consideration of the 
veteran's claim on remand.  

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by the Secretary.

(2) The Secretary is not required to 
provide assistance to a claimant under 
this section if no reasonable 
possibility exists that such assistance 
would aid in substantiating the claim.

(3) The Secretary may defer providing 
assistance under this section pending 
the submission by the claimant of 
essential information missing from the 
claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part 
of the assistance provided under subsection (a), 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, is 
unable to obtain all of the relevant 
records sought, the Secretary shall 
notify the claimant that the Secretary 
is unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those records; 
and

(C) describe any further 
action to be taken by the 
Secretary with respect to the 
claim.

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000).

As the Veterans Claims Assistance Act makes clear, VA has a 
duty to obtain all relevant records.

The VA records are relevant insofar as they fall within the 
immediate timeframe when the veteran sought emergent care 
on an unauthorized basis at the private medical facility.  
At this point, the Board cannot judge the probativeness of 
these unobtained medical records.  However, they are 
relevant because they pertain to follow-up treatment 
immediately after the veteran's emergency room treatment at 
the private medical facility.  On remand, the VAMC must 
obtain copies of these medical records.

In addition, in the interest of thoroughness, the VAMC 
should obtain and associate with the claims folder/medical 
folder copies of treatment records for the veteran, if any 
exist, for a period between early 1999 through mid-1999.  
On remand, the veteran will be free to suggest that the 
VAMC obtain additional medical records from a wider 
timeframe as long as those records have a bearing on the 
emergency room treatment provided at the non-VA facility in 
mid-April 1999.  

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the VAMC for the following:

1.  Upon ascertaining from the veteran 
the identity of the VA medical facility 
where the veteran received treatment 
immediately following his emergency 
room treatment at the private facility 
in question, the VAMC must associate 
with the claims folder/medical folder 
copies of all VA treatment records for 
the veteran from treatment rendered to 
the veteran in mid- to late April 1999 
at the appropriate VA medical facility.

2.  The VAMC must ascertain from the 
veteran whether he received any 
additional treatment at a VA medical 
facility during or around the timeframe 
when he sought emergency room treatment 
at the private facility in mid-April 
1999.  Upon the receipt of a 
satisfactory response from the veteran, 
the VAMC should obtain and associate 
with the claims folder/medical folder 
copies of all relevant medical records 
that would pertain to the issue of 
whether the veteran's mid-April 1999 
private medical treatment was related 
to a service-connected disability.

3.  The VAMC must readjudicate the 
veteran's claim under the provisions 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, § 4 (2000) (to 
be codified at 38 U.S.C.A. § 5107).

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record in order to determine 
whether the veteran's claim for payment of unauthorized 
private medical expenses for treatment rendered at a private 
medical facility on April 17, 1999, may be granted.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate. 

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




